United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1176
                                   ___________

Teresa J. Feucht,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of South Dakota.
Leeann Pierce, Chapter 7 Trustee,      *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                             Submitted: May 16, 2008
                                Filed: June 3, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Chapter 7 debtor Teresa Feucht appeals from the district court’s1 decision
affirming the bankruptcy court’s2 exemption order in favor of trustee Leeann Pierce.
Upon review of the bankruptcy court’s factual findings for clear error, and its legal



      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
John E. Simko, United States Magistrate Judge for the District of South Dakota.
      2
       The Honorable Irvin N. Hoyt, Chief Judge, United States Bankruptcy Court for
the District of South Dakota.
conclusions de novo, see In re Foust, 52 F.3d 766, 768 (8th Cir. 1995), we find no
basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B
                       ______________________________




                                       -2-